Citation Nr: 0516763	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  98-10 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for 
recurrent gonococcal urethritis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which granted service 
connection for venereal disease, to include gonorrhea, and 
assigned it a noncompensable (0 percent) evaluation effective 
from December 31, 1996.  The veteran then appealed the 
assigned disability evaluation - requesting a higher initial 
rating - and perfected his appeal of this matter to the 
Board.  


FINDING OF FACT

Recurrent gonococcal urethritis is manifested by complaints 
of burning on urination with occasional penile discharge, as 
well as urinary frequency of two times per night; there is, 
however, no record of a daytime voiding interval between one 
and two hours or urinary frequency three to four times per 
night, no indication that this condition requires the wearing 
of absorbent materials that must be changed two times per day 
or less, no indication of urinary retention requiring 
intermittent or continuous catheterization, no record of 
recurrent symptomatic urinary infection requiring 
drainage/frequent hospitalization and/or requiring continuous 
intensive management, and no record of poor renal function 
related to urinary tract infection.


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
evaluation for recurrent gonococcal urethritis have been 
approximated.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 
7512 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are also now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist claimants, and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is generally applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.    

VA's Office of General Counsel (General Counsel) has held 
that if, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.  The precedential 
opinions of VA's General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507(b) 
(2004); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board accordingly finds that any applicable requirements 
of the VCAA have been met for this claim.  Initially, the 
Board observes that prior to its grant of service connection 
in March 1998, the RO did provide the veteran with 
appropriate pre-VCAA notice and assistance with respect to 
his initial December 1996 claim, as evidenced by several 
development letters concerning the identification and 
gathering of evidence in support of his claim, as well as 
explanation in the May 1997 rating decision, June 1997 
statement of the case (SOC), and March 1998 rating decision 
as to the law pertinent to claims for service connection, as 
compared with the evidence available to support the veteran's 
particular claim.  

Then, after receipt of his May 1998 notice of disagreement 
raising a new issue of entitlement to a higher initial 
evaluation for his recurrent gonococcal urethritis, the RO 
transmitted a June 1998 SOC to the veteran, specifically 
addressing this new issue.  Thereafter, VA did provide the 
veteran with a specific VCAA notice letter in May 2004, which 
explained VA's duties and obligations, as well as the 
veteran's, concerning claims for increased evaluations, and 
advised the veteran of how he could have additional evidence 
associated with the record at that time.  Then, VA issued the 
veteran a March 2005 supplemental statement of the case that 
reviewed his request for a higher disability rating and 
explained why it was denied.  As well, the May 2004 and March 
2005 VA documents provided further notice to the veteran of 
pertinent VCAA regulations, as well as of the regulatory 
criteria applicable to the assignment of a higher initial 
evaluation for the disability at issue.  The Board thus finds 
that at this time, VA has done everything necessary to notify 
and assist the veteran with respect to his pending claim, 
such that it is now ready for appellate review.  See 
VAOPGCPREC 8-03.

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2004).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran first expressed disagreement with the original 
assignment of a disability rating following the award of 
service connection for his recurrent gonococcal urethritis, 
and as such, the severity of his disability will be 
considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In its grant of service connection for recurrent gonococcal 
urethritis, the RO assigned the veteran an initial 
noncompensable evaluation by rating it analogous to 38 C.F.R. 
§ 4.115b, Diagnostic Code (DC) 7525 (2004), as applicable to 
chronic epididymo-orchitis.  DC 7525 provides that such a 
condition is generally to be rated as urinary tract 
infection, unless the infection is tubercular (and therefore 
to be rated instead in accordance with 38 C.F.R. § 4.88b 
(2004) or 38 C.F.R. § 4.89 (2004), whichever is appropriate).  
Id.  

Urinary tract infection is rated at 10 percent disabling when 
it requires long-term drug therapy, one to two 
hospitalizations per year and/or if it requires intermittent 
intensive management.  38 C.F.R. § 4.115a.  A maximum 30 
percent rating is available when there is recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.  Id.  38 C.F.R. 
§ 4.115a alternatively directs that urinary tract infection, 
if the cause of poor renal function, should be rated as renal 
dysfunction.  38 C.F.R. § 4.115a then provides specific 
criteria for evaluating renal dysfunction from 0 to 100 
percent disabling.  

After the veteran appealed the initial noncompensable rating 
assigned to his disability, however, the RO determined, as 
noted in the SOC and SSOC, that the condition might be more 
appropriately rated analogous to chronic cystitis under DC 
7512.  DC 5712 further directs to evaluate chronic cystitis 
as voiding dysfunction as addressed at 38 C.F.R. § 4.115a 
(2004).  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than twice a day warrants a 20 percent rating.  Requiring the 
wearing of absorbent materials which must be changed two to 
four times daily warrants a 40 percent evaluation.  Requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day results in a 
rating of 60 percent.  Id. 

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night is rated 10 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night is rated 20 percent disabling.  
Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night is rated 40 percent 
disabling.  Id. 

Obstructed voiding symptomatology affords ratings ranging 
from noncompensable to 30 percent.  A noncompensable 
evaluation is warranted for obstructive symptomatology with 
or without stricture disease requiring dilatation one to two 
times per year.  A 10 percent rating is warranted for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream), with any one or combination of 
the following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every two to 
three months.  Lastly, a 30 percent evaluation contemplates 
urinary retention requiring intermittent or continuous 
catheterization.  Id. 

The Board notes that there are other pertinent diagnostic 
codes at 38 C.F.R. § 4.115b that may be used to analogously 
rate the veteran's condition, including DC 7518 (for 
stricture of the urethra) and DC 7519 (for fistual of the 
urethra), similarly direct to rate the disability as voiding 
dysfunction.



Pertinent Factual Background and Procedural History 

In December 1996, the veteran filed a claim for entitlement 
to service connection for venereal disease.  On his December 
1996 claim form and in later statements of record, the 
veteran reported treatment of venereal disease in service 
from August 1972 to October 1972 at Ft. Polk, Louisiana (as 
contracted after four to six weeks of Basic Training), from 
October 1972 to January 1973 at Ft. Sam Houston, Texas 
(during Advanced Infantry Training), from January 1973 to 
June 1974 at Ft. Davis, Ft. Clayton, and Ft. Gulick (while 
stationed at the Panama Canal), and from July 1974 to July 
1975 at Ft. Detrick, Maryland.

The veteran's May 1972 service entry examination report and 
report of medical history do not record any complaints, 
symptoms, treatment, or diagnosis of sexually transmitted 
disease, and all pertinent clinical findings were normal.  A 
review of the veteran's service treatment records then 
reveals that in November 1972, he reported with complaints of 
urethral discharge occurring over the last five to six days.   
No penile lesions were found on clinical evaluation, and the 
condition was diagnosed as gonorrhea after clinical testing.  
The veteran was then prescribed a course of antibiotics.  In 
April 1973, the veteran complained of venereal disease warts 
on his penis, and was given medication.  In October 1974, the 
veteran presented with a report of blood in his urine the day 
prior, and also of whitish to yellow discharge.  Exposure was 
noted to have occurred seven to eight days ago, and clinical 
evaluation revealed a mild erythema of the urethral opening.  
Laboratory testing showed light staphylococcus epidermis, as 
well as occasional white blood cells, both intracellular and 
extracellular, and the veteran was given medication.  
Thereafter, the veteran returned again in February 1975 with 
complaints of a thick and creamy penile discharge for the 
last four days, after sexual contact with two females over a 
10-day period.  The initial assessment was gonorrhea, for 
which he was given medication, but laboratory testing also 
revealed heavy staphylococcus epidermitis.  The veteran's 
January 1975 service discharge reports include the veteran's 
notation of a history of venereal disease, but normal 
findings noted after clinical evaluation of the genitourinary 
system and other pertinent systems.

In a February 1997 statement, the veteran reported that he 
was treated at the VA Medical Center (VAMC) in Jackson, 
Mississippi for venereal disease in July 1973 or July 1974 
while he was home on leave.  The RO requested these records 
in February 1997, and the VAMC responded in April 1997 that 
it had no such records; the RO thereafter informed the 
veteran of this fact by letter in April 1997, and advised him 
that he could attempt to obtain these records by contacting 
the VAMC.  The veteran then responded in May 1997 that he did 
not know what else he could do to obtain these records, but 
also noted that he may have been seen instead by the 
Mississippi State Board of Health, which had already reported 
in February 1997 that it had no records of the veteran for 
that period.
 
On his original claim form and in later statements of record, 
the veteran reported that he was treated at George Washington 
University Hospital from approximately December 1974 to 
February 1975 for the residuals of a head injury as the 
result of an automobile accident.  The RO requested these 
records in October 1997, and in February 1998, this facility 
reported that it had no records pertaining to the veteran.

In a February 1997 statement, as well as in a September 1997 
lay statement, the veteran maintained that he was treated at 
the VAMC in Washington, D.C., from 1974 to 1979 for problems 
related to venereal disease.  The RO requested these records 
later that same month, but an August 1997 response from this 
facility indicated that its system had no records for the 
veteran.

A March 1997 response from the Jackson Hinds Comprehensive 
Health Center indicated that it had no records of the 
veteran, who had requested copies of his treatment records 
pertaining to venereal disease for the period of 1979 to 
1982.

Partially dated 1981 test results are of record from the 
Mississippi State Board of Health.  These records indicate 
that a 1981 test for venereal disease was negative.  Another 
1981 entry noted a diagnosis of tinea cruris around the 
genitals, but also including a finding of gonorrhea on 
laboratory testing.  [The veteran did supply a copy of his 
February 1997 request to this facility for records of 
treatment between 1973 to 1975 and 1980 to 1982, with the 
facility's response that there were no records for the 
veteran at its Hinds County or Ellis Avenue clinics.] 


The record also includes reports from the Mississippi State 
Hospital, at the Mississippi State Penitentiary in Parchman, 
Mississippi, dated from January 1983 to February 1992.  On 
his December 1996, statement of claim form, the veteran 
reported treatment at this facility for venereal disease 
problems including organ discharging, strain, or urinary 
infections.  He also later reported in June 1997 that he was 
incarcerated at this facility from 1981 to 1986, and again 
from 1990 to 1992, and was treated for several occasions of 
urinary infection, a burning sensation, and urethral 
discharge related to venereal diseases.   The medical records 
received from this facility only show pertinent complaints in 
May 1985 and July 1990 of a pelvic itch, which was assessed 
and then treated thereafter as jock itch (tinea cruris).  

The veteran privately requested his treatment records from 
the State of Wisconsin Board of Health, and the record 
includes a February 1997 letter from the charge nurse at the 
City of Milwaukee Health Department, Bureau of Public Health 
Services, noting that his records were sent to the "dead" 
file and were therefore not retrievable.  The letter further 
stated, however, that computer database information showed a 
diagnosis of gonorrhea in June 1987 (with no treatment 
listed) and a record of treatment for a second case of 
gonorrhea in July 1992.

Also of record are medical reports from the VAMC in 
Milwaukee, Wisconsin, dated from March 1986 to September 
1989.  Late January 1987 notes included the veteran's report 
of blood in his urine and pain when voiding, as well as the 
passing of a small blood clot after intercourse, and these 
notes also recorded that a culture was positive for 
gonorrhea.  A following January 1987 medical certificate 
included a diagnosis of gonorrheal urethritis.  A June 1988 
note recorded that a culture was positive for gonorrhea, and 
a June 1988 medical certificate included the veteran's report 
that his doc told him he had urethritis.  July 1989 reports 
included the veteran's report of chronic bloody discharge (in 
clot form) from the penis after intercourse in the past six 
months, but without pain or trauma; the veteran additionally 
noted that there was blood found in his urine two weeks prior 
when he tried to donate plasma.  He denied dysuria, high 
urinary frequency, or penile discharge.  He did report of 
history of sexually transmitted disease, i.e., gonorrhea with 
discharge two months earlier.  On clinical evaluation, there 
was a small amount of discharge.  The assessments were 
hematuria after discharge, not found currently, and a history 
of gonorrhea, recultured and with no symptoms.  

June 1992 records from the Milwaukee Plasma Clinic show that 
the veteran was rejected for plasma donation because of the 
presence of hepatitis C antibodies in his blood.  

Records from the Dodge Correctional Institution in Waupun, 
Wisconsin, dated from March 1993 to October 1993, show that 
in April 1993, the veteran complained of occasional urinary 
discomfort and burning.    

Records from the Columbia Correctional Institution in 
Portage, Wisconsin, dated from April 1993 to October 1997, 
show that the veteran was most often seen for psychiatric 
evaluation and treatment.  Records in April 1997, however, 
include complaints of dysuria, with pain before and after, 
but not during, urination.  The veteran noted that he had had 
the problem for 22 years.  On clinical evaluation, the 
prostate was not enlarged or tender, and the assessments were 
rule out prostatitis and dysuria.

In a February 1997 statement, the veteran noted that since 
leaving service, he had had repeated occurrences of venereal 
disease or related symptoms, including: many urinary 
infections; discharges on and off from the penis; swelling 
and sharp pain in the groin area; open sores, lesions, or 
blisters all around the groin area, occurring approximately 
every two to three months; blood clots during urination after 
sexual intercourse; constant sweating around the testicles; 
and constant throbbing inside the penis.  He also noted that 
there may be other intermittent symptoms that he could not 
explain.  

A May 1997 rating decision denied the veteran entitlement to 
service connection for venereal disease, to include 
gonorrhea.  

In a June 1997 statement, the veteran reported that he had 
experienced many post-service venereal disease infections, 
which he self-treated with the use of antibiotics available 
from his three sisters, who are licensed nurses.  


An August 1997 VA psychiatric examination report included 
notation of a history of dysuria of unknown etiology, with a 
possible history of herpes.

The record also includes a statement received in September 
1997 from the veteran's former girlfriend, who reported that 
she first met the veteran in jail in late 1975 or early 1976, 
and that after release from prison, they started living 
together in the Spring of 1976.  She reported that during 
their time together for the next three or four years, the 
veteran gave her several venereal diseases on more than one 
occasion, and that the veteran was treated at the VAMC in 
Washington, D.C.  She noted that while they lived together, 
she witnessed blisters, boils, or lesions in the veteran's 
groin area, around his testicles, as well as related swelling 
and discomfort.

In September 1997, the veteran was afforded a VA general 
medical examination.  The claims file was not available for 
review.  He reported a history of multiple episodes (between 
10 and 20 times since 1972) of venereal disease including 
gonorrhea, chlamydia, genital warts, and herpes simplex 
virus.  His complaints included intermittent sensations of 
burning and dysuria that occurred three to four times per 
year.  He relayed that he had been treated with multiple 
courses of antimicrobial therapy while in prison, which 
generally helped resolve his symptoms.  The veteran further 
noted recurrent episodes of vesicular eruption at the 
superior margin of his perineum, generally painful and 
lasting from between 14 to 21 days, occurring two to three 
times per year and separate from the other episodes.  
Finally, he reported palpable but nontender warts at the tip 
of his penis, which had not led to any symptomatic 
obstruction of urine. 

The September 1997 VA examiner further recorded the veteran's 
report that during service, he would develop recurrent 
episodes of venereal disease following unprotected 
intercourse with multiple different partners.  He denied any 
knowledge of the development of syphilis, hepatitis, or human 
immunodeficiency virus (HIV). He also denied any sexual 
activity since his incarceration (and the examiner noted that 
he had been incarcerated at Columbia Correctional Institution 
since 1992).  He reported difficulty achieving erections, but 
noted that they did still occur, with normal ejaculations.  
The examiner noted that there was no history of recurrent 
urinary tract infections, nor any other history of chronic 
infectious disease (including neisseria, fungal, or viral 
infections).  The veteran described his urinary frequency as 
normal, with no nocturia.  He reported that he only developed 
symptomatic penile discharge when he developed burning and 
painful urination.  

On clinical evaluation, the September 1997 VA examiner 
observed that the veteran had three small fleshy two to three 
millimeter papules at the dorsum of the glans penis.  No 
other lesions were present, and there was no evidence of 
penile discharge.  There was no palpable lymphadenopathy, and 
the spermatic cord was nontender.  The testicles were 
nontender, without evidence of testicular nodularity.  Blood 
and urine testing revealed findings within normal limits.  
Findings for the abdomen were also normal.  The examiner 
entered diagnoses of a history of chronic recurrent 
gonococcal urethritis, secondary to promiscuous sexual 
behavior, penile condyloma present on examination without 
evidence of urethral obstruction, and a history of genital 
herpes simplex without lesions present on current 
examination.

Then, in a March 1998 rating decision, the RO granted service 
connection for recurrent gonococcal urethritis, and assigned 
it a noncompensable disability evaluation.  The veteran 
appealed this decision, requesting a higher initial rating.

On a July 1998 substantive appeal form, the veteran noted his 
desire for a higher initial evaluation for his genitourinary 
system dysfunctions, because of the pain and frequent 
occurrence of discharges and constant tenderness of the 
spermatic cord, with impotence.  Thereafter, service 
connection for impotence secondary to recurrent gonococcal 
urethritis was denied in an unappealed December 1998 rating 
decision, and service connection for genital herpes was 
denied in an unappealed February 1999 rating decision.

The veteran was afforded a new VA examination with claims 
file review in October 2003.  He indicated that he had 
gonorrhea several times in service, and then several times 
thereafter from the mid- to late 1970s.  The examiner 
reviewed pertinent service treatment records reflecting 
complaints of urethral discharge and a diagnosis of 
gonorrhea.  He then observed that the veteran indicated that 
shortly after service, from 1975 to 1977, he had several 
additional cases of urethral discharge, burning, and 
occasional blood in his urine that occurred after he had 
unprotected sexual intercourse, treated with antibiotics.  
The examiner noted that, in general, the veteran had had an 
improvement in his symptoms.  The veteran reported current 
symptomatology of burning with urination, occurring with the 
initiation of the stream, which occurs between 25 and 50 
percent of the time during urination.  The veteran denied the 
presence of blood in his urine, but noted an occasional 
yellowish discharge from the tip of his penis (but not 
currently present or appearing in the last several days).  He 
reported urinary frequency of two times per night.  He also 
noted occasional throbbing through his entire penis, at times 
making it uncomfortable to wear underwear.  He could not 
identify any exacerbating factors for his symptoms.  He 
stated that his urinary stream was strong, and that he was 
able to empty his bladder without problems.  He denied any 
fevers, chills, or abdominal pain, and indicated that he had 
not had any urinary tract malignancies or surgery.  

At the October 2003 VA examination, the veteran reported that 
he had been incarcerated for the last 11 years, and had not 
had sexual intercourse in that time.  The examiner observed 
that the veteran was tested in 1997 for the presence of HIV, 
hepatitis, syphilis, gonorrhea, and chlamydia, all of which 
had negative results, but also noted that the veteran did not 
return for any further follow-up at that time.  On clinical 
evaluation, the abdomen was thin, soft, nontender, and not 
distended, with normoactive bowel sounds.  There was no 
tenderness over the bladder.  On genital examination, there 
was a normal appearing uncircumcised phallus with no pain on 
palpation of the penis.  There was no evidence of genital 
warts or herpes simplex.  The testicles were mildly atrophic 
bilaterally.  Palpation of the spermatic cord elicited no 
pain, and it appeared to be within normal limits.  There were 
no abnormal masses, and there was no evidence of hernias.  
There was also no evidence of inguinal lymphadenopathy.  The 
veteran refused rectal examination.  The examiner reported 
that a recent urinalysis was within normal limits.  

In conclusion, the October 2003 VA examiner noted that the 
veteran had a long history of dysuria, penile pain, and 
occasionally yellow urethral discharge, but there was no 
evidence of current sexually transmitted disease.  He 
observed that the veteran had had gonorrhea on at least one 
occasion, but possibly multiple times in the 1970's, which at 
least during service was treated appropriately with long-
acting penicillin.  He then noted that long-term sequelae 
from gonorrhea are rare and that in the pre-antibiotic era, 
urethral strictures were often found, but that modern 
literature has shown that often these strictures were the 
result of caustic agents being put in the urethra.  He then 
reiterated that treated gonorrhea does not appear to have 
significant sequelae.  The examiner did not comment on the 
etiology of reported urethral discharge because it was not 
present on his examination.  He also noted that the etiology 
of the veteran's dysuria or pain on palpation of his penis 
was unclear, and that it was possible that these were 
functional disorders.  He then concluded that regardless, it 
was less likely than not that these problems were the result 
of the veteran's gonorrhea as developed during military 
service.              

In May 2004, VA received a statement from the veteran in 
support of his claim, and in response to a VCAA development 
letter sent to him earlier that month.  In this 
communication, the veteran relayed that the medical staff at 
his prison was not qualified to give him an examination or to 
provide a written evaluation of his condition.  He reported 
that he had already told the October 2003 VA examiner of his 
pertinent symptoms, including a burning during urination, a 
greenish-yellow discharge, a throbbing pain occurring three 
to four times per week, impotence, and stomach pains.  He 
also noted that he had not been evaluated by a physician at 
his current institution because there was no permanent 
physician on staff yet.  He then supplied a duplicate copy of 
his April 1997 treatment record from Columbia Correctional 
Institution, noting that that evaluation was the last time he 
saw a doctor since he was had entered his current prison 
system.  He noted that the April 1997 testing results were 
negative, but that the doctor had prescribed antibiotics 
after his report that the burning sensation was getting 
worse.  

The remaining private and VA treatment reports of record, as 
well as other statements and arguments, mainly address the 
veteran's psychiatric treatment, and do not contain medical 
findings or other information pertinent to his pending claim.

Analysis of the Claim

The veteran is currently in receipt of a noncompensable 
rating under 38 C.F.R. § 4.115b, DC 7512.  With consideration 
of the entire record, and affording the veteran the benefit 
of the doubt, the Board finds that the assignment of a 10 
percent initial evaluation for recurrent gonococcal 
urethritis is warranted at this time.   38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, DC 
7512.

The Board recognizes that in the absence of a diagnostic code 
particular to his service-connected disability, VA has had to 
rate the veteran's condition by analogy.  As such, the Board 
must pay careful attention to the criteria available under 
the Rating Schedule that could provide the veteran a 
compensable rating, and must afford him the benefit of the 
doubt where warranted.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2004).  See also 
Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As shown in the medical evidence of record, the veteran's 
main and consistently reported complaints in relation to this 
service-connected disability are pain and burning upon 
urination, and penile discharge that usually accompanies this 
situation.  The veteran does not report problems with kidney 
function, nor is the same shown in the evidence of record.  
See 38 C.F.R. § 4.115a.  He has also not reported problems 
with loss of control of his bladder so as to require his 
wearing of absorbent materials (urinary leakage).  Including 
when specifically asked at VA examination, the veteran, even 
with his symptoms of pain and burning on discharge, has not 
relayed an inability to appropriately empty his bladder 
(obstructed voiding); to the contrary, the medical evidence 
of record includes his reports of a strong urinary stream at 
full force and with a complete emptying of the bladder when 
desired.  Moreover, although the veteran has identified 
urinary tract infection as a component of his service-
connected condition, this assertion is really not borne out 
by the diagnoses recorded in the medical evidence of record.  
Id.  Finally, the Board observes the veteran's own report 
that he has had no assessment or treatment for his 
genitourinary problems since April 1997 (beyond his two VA 
examinations in September 1997 and October 2003).

The Board additionally notes, however, that although nocturia 
was not reported or noted in the majority of the evidence and 
information of record (which includes a finding at the 
September 1997 VA examination of no nocturia), the veteran 
did report to the October 2003 VA examiner that he has to 
urinate two times per night.  This statement directly matches 
the criteria at 38 C.F.R. § 4.115a for the assignment of a 10 
percent rating for urinary frequency, one of the methods of 
assessing voiding dysfunction as required for disabilities 
rated under (or analogous to) 38 C.F.R. § 4.115b, DC 7512.  
The Board further finds, however, that a higher initial 
rating of 20 percent for urinary frequency is not warranted, 
as there is no evidence of record of a daytime voiding 
interval between one and two hours, or of awakening to void 
three to four times per night.  See 38 C.F.R. §§ 4.7, 4.115a.  

And again, as to the remaining methods that could apply to 
assign a rating beyond 10 percent for voiding dysfunction in 
terms of urine leakage or obstructed voiding, as noted above, 
these symptoms are simply not shown by the medical evidence 
of record, at any level of severity.  38 C.F.R. § 4.115a.  
The same reasoning applies to the Board's inability to assign 
a rating in excess of 10 percent for the veteran's recurrent 
gonococcal urethritis as analogous to urinary tract 
infection, or in light of kidney dysfunction related to it.  
Id.  Thus, the Board has duly and fully contemplated whether 
other criteria available under the Rating Schedule (and 
specifically at 38 C.F.R. §§ 4.115a and 4.115b) may apply to 
assign an initial rating in excess of 10 percent for this 
disability, but finds that based upon the evidence of record, 
there is no such available alternative criteria. 

Also, the Board has contemplated referral for extraschedular 
evaluation for the veteran's recurrent gonococcal urethritis, 
but finds that there has been no showing that this service-
connected disability: (1) caused marked interference with 
employment beyond the interference contemplated in the now-
assigned 10 percent rating; (2) necessitated frequent periods 
of hospitalization; or (3) otherwise rendered impracticable 
the regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004) is not warranted.  See also 38 C.F.R. 
§ 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial 10 percent evaluation for recurrent gonococcal 
urethritis is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


